DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant’s arguments presented in the Resonse filed 11/15/2021 have been considered and are deemed persuasive in overcoming the previously applied Double Patenting rejections.  As such, said rejections are hereby withdrawn.  However, further search and consideration has revealed prior art as set forth below.  As the rejection based on said prior art is newly presented and has not been previously considered, this action is made Non-Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamikura et al. (US PGP 2019/0235404).
Kamikura teaches a toner comprising fine particles on the surface thereof.  The fine particles are taught to be the same mixture of organosilicon compounds and polyhydric metal particles recited by the Applicant in pending claim 1.  Additionally, Kamikura teaches a method of making the toner particles that is substantially the same as that taught by the Applicant to produce the surface morphology recited in pending claim 1 (see Example 1 of Kamikura in [0250-262] and [0272-277] and Example 1 in [0103-105], [0115], [0117], [0120-121] of the instant Application).  As can be seen in the cited Examples of Kamikura and the instant Application the same materials are used in the same process to produce the toner particles.  As such, the toner of Kamikura will be expected to inherently possess the same protrusions and surface morphology recited by the Applicant in pending claims 1-5.  Additionally, as Kamikura teaches the production of the same polyhdric acid metal salts as the Applicant they will inherently possess volume resistivities within the range recited in pending claim 6.  The polyhydric acid metal salts are taught to include a salt between a polyhydric acid (phosphoric acid) and a group 3 to group 13 metal element ([0071-80] and [0277]).  The metals are taught to have a Pauling electronegativity within the Applicant’s recited range of 1.25 to 1.85 ([0074]).  The polyhydric acid metal salt is further taught to comprise titanium and phosphoric acid ([0071-80] and [0277]).  The organosilicon polymer is taught to have a formula according to the structure recite din pending claim 12 ([0087-88]).  As specific examples of the silane compounds used to form the organosilicon polymer Kamikura teaches the use of vinylsilanes such as vinyltrimethoxysilane ([0096]) and trifunctional alkylsilanes ([0093-94]).  Kamikura further teaches the use of binder resins that will have an acid value ([0104-120], namely through the use of (meth)acrylic acids and polyesters).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/07/2022